Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jun. 30, 2021 has been entered.  All arguments have been fully considered.  
 
Status of the Claims 
	Claims 1, 3-14, and 20-30 are currently pending.
Claims 1, 3, 5-7, 10, 14, 22, 23, 25 and 26 are amended.

 	Claims 2 and 15-19 are cancelled.
New claims 27-30 have been added.  
	Claims 1, 3-14, and 21-30 have been considered on the merits.

Claim Rejections - 35 USC § 112
	The majority of claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment and some of the claim rejections are maintained.  New claim rejections or revisions under 35 USC § 112, (d) or fourth paragraph (pre-AIA ) have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-26, 28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 22 recites the broad recitation “the indicator substance is at least one compound selected form the group consisting of ornithine, 2-aminoadipic acid, deoxycytidine, tryptophan, alanine, hypoxanthine, uridine and arginine”, and the claim also recites “such that a directionality of differentiation is evaluated by at least one of 2-aminoadipic acid, deoxycytidine, and hypoxanthine, that the differentiation state is evaluated based on the concentrations ornithine and alanine which are lower after differentiation than before differentiation and that the differentiation state is evaluated based on the concentrations of tryptophan, uridine and arginine which are higher after differentiation than before differentiation” which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
All other claims depend directly or indirectly from rejected claims and are, therefore, also rejected under USC 112 for the reasons set forth above.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 27 and 29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 27 and 29 recite the limitations of “measuring the abundances of the indicator substances in the culture supernatant of the control cells by the quantitative analysis”.  Claims 1 and 22 from which claims 27 and 29 depend from respectively, recite the limitation of “preparing abundances of the indicator substances in a culture supernatant of control cells measured by the quantitative analysis”.  Therefore, the step recited in claims 27 and 29 appears to have already occur in claims 1 and 22.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.


Claim Rejections - 35 USC § 101
New claim rejections under 35 USC § 101 have been added to address the claim amendments.


Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-14, and 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 3-14 and 21-30 are directed to an abstract idea of evaluating cell differentiation state by comparing the abundance of an indicator substance in the culture supernatant of the test cells to an abundance of the indicator substance in the culture supernatant of control cells where the control cells are pluripotent stem cells, whose state of differentiation is known.  Specifically, claim 1 recites the step of “comparing the abundances of the indicator substances in the culture supernatant of the test cells with the abundances of the indicator substances in the culture supernatant of the control cells such that a differentiation state and directionality of differentiation of the test cells is determined based on a difference between the abundances of the indicator substances in the culture supernatant of the test cells and the abundances of the indicator substances in the culture supernatant of the control cells” and claim 22 recites the step of “comparing the abundances of the indicator substances in the culture supernatant of the test cells with the abundances of the indicator substances in the culture supernatant of the control cells such that a differentiation state and directionality of differentiation of the test cells is determined based on a difference between the abundances of the indicator substances in the culture supernatant of the test cells and 
These are judicial exceptions that are not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application, since the evaluating and comparison steps which require the use of correlations do not add meaningful limitations to the method as they are abstract ideas and mental processes.  The judicial exception is not integrated into a practical application because the additional steps of: 
“measuring abundances of indicator substances in a culture supernatant of test cells by a quantitative analysis” and 
“preparing abundances of the indicator substances in a culture supernatant of control cells measured by quantitative analysis” 

in claims 1 and 22, do not add meaningful limitations to the abstract ideas because they amount to simply gathering data from cell cultures.  The additional data gathering steps do not add any meaningful limitations to the method as they are insignificant extra-solution activities.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because these are well-understood, routine, conventional steps in the methods of determining the differentiation state of a cell culture as evidence by Shibuya et al. (US 2015/0192568 A1) (ref. of record).  Shibuya teaches measuring the abundance of an indicator substance in the culture supernatant of cell culture to determine the differentiation state of the cell culture 
Furthermore, the dependent claims 3-14 and 21-26 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations are also directed to abstract ideas and mental processes.
For example, Claims 3 and 23 recited the step: the ratio resulting from said comparison of abundances of the indicator substances is compared to a threshold in order to assess the differentiation state of the test cells which involves the mental step of comparing the data to assess the differentiate state based on data (MPEP 2106.05 (l)(A)).  Similarly, claims 4-14 and 24-26 recite mental and abstract ideas.  Claims 4 and 24 merely define the test cells and claims 8-13, 25 and 26 define the test substance.  Claim 5 recites that the step of comparing further comprises evaluating the differentiation state and whether the state is endoderm, mesoderm or ectoderm which are mental steps of comparing data and assessing based on the comparison.  Claim 6 recites that the step of comparing further comprises analyzing change with culture time of an abundance of an indicator substance in the culture supernatant of the test cells which is a mental step of comparing data and assessing based on the comparison.  Claim 7 recites that the step of comparing further comprises subjecting the abundances of indicator substances to multivariate analysis which is an abstract idea and a mental step of comparing data and assessing based on the comparison where the data has been first analyzed using standard statistical methods. Claim 14 recites that the step of comparing further comprises evaluating based on a ratio of an abundance of precursor 

The judicial exception is not integrated into a practical application in dependent claims 27-30 because the additional steps of: 
“using the test cells as a cell source for regenerative medicine after evaluation of the differentiation state” of claims 27 and 29; and 
“measuring the abundances of the indicator substances in the culture supernatant of control cells by the quantitative analysis” of claims 28 and 30

in claims 27-30, do not add meaningful limitations to the abstract ideas because they amount to simply to using the cells in the field of regenerative medicine which could include a variety of method such as furthering cell testing and cell therapy (claims 27 and 29) and gathering data from cell cultures (claims 28 and 30).  The additional using of the cells and data gathering steps do not add any meaningful limitations to the method as they are insignificant extra-solution activities.  The claims do not include Shibuya et al. (US 2015/0192568 A1) (ref. of record).  Shibuya teaches after evaluation the cells can be used for regenerative medicine (0126).  Additionally, Shibuya teaches measuring the abundance of an indicator substance in the culture supernatant of cell culture to determine the differentiation state of the cell culture and preparing abundances of in indicator substances in a culture supernatant of control cells (0035, 0057, 0061-0064, and 0118).   
With regard to the subject matter eligibility test for products and processes:
Claims 1, 22 and 27-30 are processes (Step 1);
Claims 1, 3-14 and 21-26 are directed to abstract ideas (Step 2A,
Prong One):
The cell differentiation evaluation method is comprised of steps that are: 1) well-understood, routine, and conventional in the art of culturing stem cells; and 2) abstract ideas which relate to data gathering and critical thinking (or mental) steps.
Specifically, claim 1 recites the step of comparing the abundance or amount of indicator substances in the test cell supernatant with the abundance or amount of indicator substances in a control cell supernatant (whose differentiation state is known) is considered to be able to be carried out as a mental step.  The step of determining the differentiation state of the test cells resulting from the abundance of indicator substance comparison is also considered to be a mental step of analyzing data, and drawing a 
This judicial exception is not integrated into a practical application (Step 2A, Prong Two), because the claimed subject matter is only drawn to performing a cell-based assay.  That is, there is no practical application described with regard to the method cited.  The additional data gathering steps do not add any meaningful limitations to the method as they are insignificant extra-solution activities, because these are well-understood, routine, conventional steps in the methods of determining the differentiation state of a cell culture.
Limitations that the courts have found not to be enough to quality as ‘significantly more’ include: Simply appending well-understood, routine, conventional activities, known in the industry, specified at a high level of generality, to the judicial exception, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984; and adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea...so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (MPEP 2106.05 (l)(A)).
Therefore, the claimed subject matter, as individual elements and as a combination of elements, does not recite ‘significantly more’ than the judicial exception.
Therefore, the claimed subject matter does not recite patent eligible subject matter under 35 USC §101.
Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-14, and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya et al. (US 2015/0192568 A1) (ref. of record) in view of Suzuki et al. (Shimadzu Review, Mar. 31, 2014)(ref. of record) and Sander et al. (Trends in Biotechnology, 2013)(ref. of record). 
With respect to the first and third recited steps of claims 1 and 22, Shibuya teaches a method of evaluating the cell differentiation state of cultured cells (abstract and 0019) by measuring and comparing the abundance of a metabolite (indicator substance) in the culture supernatant of the cultured cells (test cells) with a reference (the differentiation state of the test cells is determined based on a difference between the abundances of the indicator substances in the culture supernatant of the test cells and the abundances of the indicator substances in the culture supernatant of the control cells) (0020-0031).  With respect to the second recited step of claims 1 and 22 and claims 28 and 30, Shibuya teaches that the reference is the culture supernatant of control cells where the differentiation state of cell culture is known and has been analytical determined (0035, 0057 and 0061-0064) and teaches evaluating metabolite concentration to determine the degree of progression of stratification/differentiation and that the evaluation of an increase or decrease of metabolite makes it possible to determine the degree of progression of stratification/differentiation (preparing abundances of the indicator substance in a culture supernatant of control cells measured by quantitative analysis) (0057 and 0118).  Shibuya teaches that the test cells are stems or pluripotent stem cells which the differentiation state is unknown and have been induced to differentiate (0048-0057) and Shibuya teaches the metabolites measured are a plurality of compounds including alanine (0096).  Shibuya further teaches the method where multiple indicator substance are used for the benefit of improving determination accuracy (0057). With respect to claims 4 and 24, Shibuya claim 10, Shibuya teaches the method where the compounds of the indicator substances are a precursor and a metabolic product in a metabolic pathway (Fig. 9).  With respect to claim 14, Shibuya teaches the comparing involves an evaluation based on the ratio of an abundance of a precursor to an abundance of a metabolite product in the culture supernatant (0058-0060 and Fig. 9).  
With respect to claims 3 and 23, Shibuya teaches the concentrations of the metabolites of the test cells are compared with a database (control) and based on differences of concentrations of the metabolites in the test cell cultures with those in the  database the stage of differentiation is determined (0061 and 0097-0099).  Although, Shibuya does not explicitly teach the method where the differentiation stated is evaluated based on whether or not a ratio of an abundance of an indicator substance in a culture supernatant of the control cells is equal to or greater than a predetermined threshold or is equal to or less than the threshold, it would be obvious to one of ordinary skill to adapt the comparison as necessary depending on whether the indicator substance is expect to increase or decrease as the cells undergoes differentiation.
Even though Shibuya teaches the method where it is determined whether the cells are in a differentiated state or in an undifferentiated state (0019-0030) and where the cells may be differentiated into different cell types (0002-0006 and 0020-0035), Shibuya does not teach explicitly teach the method where the differentiation direction is determined as recited in claims 1 and 22 and where the differentiation direction is determined as endoderm, mesoderm, or ectoderm as recited in claim 5.  However, 
With respect to claim 6, Shibuya teaches the method where the comparing comprises analyzing change with culture time of an abundance of an indicator substance in the culture supernatant of the test cells for each of the indicator substances and reports comparing rates of production or consumption of the metabolites (indictor substances) (0063).  With respect to claim 7, Shibuya teaches the ratio of abundances of two or more of the metabolites (indicator substances) are obtained and analyzed (multivariate analyze) (0058-0062).  With respect to claims 27 and 29, Shibuya teaches after evaluation the cells can be used for regenerative medicine (0126).  
Shibuya does not teach the method where the indicator substance is ornithine, 2-aminoadipic acid, deoxycytidine, tryptophan, hypoxanthine, uridine, arginine, kynurenine, cystathionine, or putrescine as recited in claim 1; kynurenine, 2-aminoadipic acid, ornithine or deoxycytidine as recited in claim 8; kynurenine, 2-aminoadipic acid, ornithine, deoxycytidine, tryptophan, cystathionine, hypoxanthine, or claim 9; where the indicator substances are the precursor, tryptophan and the metabolic product, kynurenine as recited in claim 11, where the indicator substances are the precursor, ornithine and the metabolic product, putrescine as recited in claim 12; where the indicator substances are the precursor, arginine and the metabolic product, ornithine as recited in claim 13; where the indicator substance is 2-aminoadipic acid as recited in claim 21; where the indicator substance is ornithine, 2-aminoadipic acid, deoxycytidine, tryptophan, hypoxanthine, uridine, or arginine as recited in claim 22; where the indicator substance is arginine or tryptophan as recited in claim 25; or where the indicator substance is ornithine or alanine as recited in claim 26.  However, Suzuki teaches a similar method for the metabolome analysis of pluripotent stem cells to distinguish between undifferentiated and differentiated human embryonic stem cells (pg. 1 Col. 1-2 bridging para.) where metabolites identified from hESC (human embryonic stem cells) extract include ornithine, 2-aminoadipic acid, kynurenine, cystathionine, alanine and putrescine (Table 1).  Suzuki teaches comparing the abundances of the metabolites (indicator substances) between undifferentiated and differentiated human embryonic stem cells (pg. 6 and Fig. 7).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Shibuya in such a way that the indicator substances include ornithine, 2-aminoadipic acid, kynurenine, cystathionine, alanine and putrescine for the purpose being able evaluating cell differentiation state, since these were known to be used as markers for differentiation as taught by Suzuki.  Furthermore, it would have been obvious to one skilled in the art to have further modified Shibuya such that the indicator substances include ornithine, 2-aminoadipic acid, kynurenine, cystathionine, alanine 
Although, neither Suzuki nor Shibuya teach the method where the indicator substance is deoxycytidine, tryptophan, hypoxanthine, or uridine.  It would have been obvious to one of ordinary skill in the art to substitute other known metabolic compounds in the method of Shibuya.  In support, Sander reports that there are specific metabolic profiles for a particular activity state of particular stem cells (pg. 205 Col. 2 para. 1).  In further support, Shibuya teaches the method where multiple indicator substance are used for the benefit of improving determination accuracy (0057).  Accordingly, at the time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Shibuya to include additional metabolic compounds in a method of evaluating the differentiation state of pluripotent cells, since Shibuya teaches using a range of different metabolic compounds and Sander teaches that there specific metabolic profiles for different stem cells.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying Shibuya to include additional known metabolic compounds, since it was well-known that metabolic compounds could be used to differentiate different stem cell types as taught by Sander.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Response to Arguments 
Applicant's arguments filed Jun. 30, 2021 have been fully considered but they are not persuasive.
Applicant argues that the combined teachings of Shibuya, Suzuki and Sander do not teach the method of claims 1 and 22 as newly amended (Remarks pg. 10 para. 2 and pg. 12 para. 1).  Specifically, Applicant argues that Shibuya teaches a determination step in which a database of correlations between prospectively-obtained degree of stratification and/or differentiations and production rates and/or consumption rates of the metabolites is used (Remarks pg. 10 last para.) or that determination requires comparison to known databases where production and/or consumption rates are correlated with a particular degree of differentiation.  However, these arguments were not found to be persuasive, since Shibuya teaches establishing the databases using control cells where the differentiation state of cell culture is known and the indicator substance abundance have been analytical and quantitatively determined (0035, 0057, 0061-0064 and 0118).
Additionally, Applicant argues that Shibuya does not teach the method where ornithine, 2-aminoadipic acid, deoxycytidine, tryptophan, hypoxanthine, uridine, arginine, kynurenine, cystathionine, putrescine (non-elected) and using multiple indicator substances (Remarks pg. 10 last para.).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Shibuya is being relied upon 
Applicant argues that Shibuya does not teach determining the directionality of differentiation based on the difference between the abundances of the indicator substances in the culture supernatant of the test cells and the abundances of the indicator substances in the culture supernatant of the control cells (Remarks pg. 11 para. 1).  However, this argument was not found to be persuasive, and it is maintained that based on the teachings of Shibuya, the determination of the directionality of differentiation based on the difference between the abundances of the indicator substances in the culture supernatant of the test cells and the abundances of the indicator substances in the culture supernatant of the control cells would have been obvious.  As stated in the rejection, Shibuya teaches that the pluripotent stem cells may include those that become certain types of cells including hematopoietic (endoderm), mesenchymal (mesoderm) and neural (ectoderm) and that the stem cells are differentiated into the appropriate or needed cells (0003-0006).  Accordingly, at the time of filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Shibuya to include determining the type of differentiation of the cells as being endoderm, mesoderm, or ectoderm, since Shibuya teaches 
Applicant argues that Shibuya does not teach the method where multiple indicator substances are selected from those recited in claim 1 and which have different changes in abundances in a culture supernatant over a duration and that by selecting two or more compounds from the specific claimed group allows evaluation and determination of accurate differentiation directionality (Remarks pg. 11 para. 2).  However, this argument was not found to be persuasive, since Shibuya clearly teaches the method where multiple indicator substance are used for the benefit of improving determination accuracy (0057) and Suzuki and Sander teach the different indicator substances listed in the claims as metabolites that can be used as indicator substances (See Suzuki at pg. 205 Col. 2 para. 1, pg. 6, Fig. 7 and Table 1; see Sander at pg. 205 Col. 2 para. 1).  
Applicant argues that Suzuki does not demonstrate that the compounds can be used as indicator substances (Remarks pg. 11 para. 3).  However, this argument was not found to be persuasive, since Suzuki clearly teaches the compounds can be used as indicator substances.  As stated in the rejection, Suzuki teaches a similar method for the metabolome analysis of pluripotent stem cells to distinguish between undifferentiated and differentiated human embryonic stem cells (pg. 1 Col. 1-2 bridging para.) where metabolites identified from hESC (human embryonic stem cells) extract include ornithine, 2-aminoadipic acid, kynurenine, cystathionine, alanine and putrescine (Table 1).  Suzuki teaches comparing the abundances of the metabolites (indicator substances) between undifferentiated and differentiated human embryonic stem cells (pg. 6 and Fig. 7).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Shibuya is being relied upon for the teaching of the method of evaluating cell differentiation state and directionality of differentiation using and the use of multiple different indicator substances and Suzuki and Sander are being relied upon for the particular indicator substances recited in the claims.  Applicant addressed each prior art reference separately and only with regard to the specific limitations of that reference. However, when the prior art references are taken as a whole, they teach that the skilled artisan knows each step of the method as currently claimed.  

Conclusion
	No claims are allowed.







Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632